There is nothing in our statutes, relating to such special election as is here involved, making such election void if the statutory requirements are not fully complied with.
I would not extend the rule to the extent that all formalities required by law may be ignored or dispensed with, but we have always followed the rule in this state that, where substantial notice was given and the voters were fully informed as to the date and place of holding a special election, there was such substantial compliance with the requirements for notice by causing publicity thereof to be given as to fully inform all voters thereof, and mere failure to comply with those statutory requirements as to notice will not invalidate such election. Even the cases cited in the prevailing opinion are not contrary to that rule.
Under the findings made by the trial court, there was much more substantial and ample publicity given to the special election in question than there was in some of the cases cited in the opinion. The fact that there were 3,725 eligible voters within Centralia, and that there were 2,298 voters voted at the special election for and against the proposition submitted to *Page 509 
them, that is, about two-thirds of the qualified voters voted, is ample proof that the voters were well informed of the date and place of the special election, aside from the other matters made in the findings and quoted in the opinion. The cases cited in the opinion to sustain it may all be distinguished upon the facts and conditions therein set forth. The decision in Lee v. BellinghamSchool District No. 301, 107 Wn. 482, 182 P. 580, is sufficient to sustain the proceedings in this special election.
I therefore dissent.